People v Chase (2019 NY Slip Op 00643)





People v Chase


2019 NY Slip Op 00643


Decided on January 31, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 31, 2019

109580

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vBRANDON J. CHASE, Appellant.

Calendar Date: January 4, 2019

Before: Garry, P.J., Egan Jr., Lynch, Devine and Aarons, JJ.


G. Scott Walling, Slingerlands, for appellant.
Stephen K. Cornwell Jr., District Attorney, Binghamton (Stephen D. Ferri of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Broome County (Dooley, J.), rendered May 5, 2017, convicting defendant upon his plea of guilty of the crime of attempted robbery in the second degree.
Defendant waived indictment and pleaded guilty to attempted robbery in the second degree as charged in a superior court information. Consistent with the terms of the plea agreement, County Court sentenced defendant to a prison term of two years, followed by two years of postrelease supervision. Defendant appeals.
Defendant contends that, given his limited role in the commission of the crime, his untreated substance abuse issues and the lenient sentence received by his accomplice in the commission of the crime, the sentence is harsh and excessive. We disagree. Upon our review of the record, including the information contained in the presentence report, we find no abuse of discretion by County Court or extraordinary circumstances that warrant a reduction of the agreed-upon sentence in the interest of justice (see People v Callender, 164 AD3d 962, 963 [2018]; People v Sindoni, 158 AD3d 899, 899 [2018], lv denied 31 NY3d 1017 [2018]; People v Gillespie, 19 AD3d 878, 878 [2005]).
Garry, P.J., Egan Jr., Lynch, Devine and Aarons, JJ., concur.
ORDERED that the judgment is affirmed.